DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 9/24/21 is acknowledged.  Claims 1-8 and 13-14 are pending, wherein claims 13-14 were newly added and directed to the invention of Group I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keim et al (US 5,785,252) in view of Ayer et al (US 2017/0014850).
Regarding claim 1, Keim teaches a device (abstract, spray nozzle for die spraying devices) comprising:

Keim fails to teach an inertial measurement unit fixed to the adaptor and having a two-axis or three-axis gyroscope to determine an orientation of the spray nozzle relative to a reference orientation.
Ayer et al teaches (figs 5-7) a nozzle system comprising a plurality of sensors 83 for tracking the nozzle 20 (paragraph [0083]).  The sensors may be configured to transmit sensor signals to a controller, which receives the signals and determines the position and orientation of the nozzle, based at least in part, on the sensor signals (paragraph [0083]).  The controller may determine the position of the nozzle with reference to the physical dimensions of the nozzle and a point on the nozzle (paragraph [0083]).  The sensors may comprise an inertial measurement unit package (paragraph [0085]), comprising three compasses, three gyroscopes, and three accelerometers, each sensor corresponding to one of three orthogonal axes in a three-dimensional coordinate system (paragraph [0085]).  The IMU package can be mounted onto the nozzle, at any location on the nozzle (paragraph [0086]).  Initial calibration of the nozzle may be accomplished by manually aligning the nozzle during installation and recording initial position and orientation (paragraph [0089]), or recording signals received by the controller (paragraph [0090]).  Determining a position and orientation of the nozzle may be more accurate with the use of sensors than without them (paragraph [0084]).
As Keim et al teaches that the orientation of the nozzles may be varied as desired depending on each individual application (col 8 lines 40-45), it would have been obvious to one of ordinary skill in the art to include an inertial measurement unit, as taught in Ayer et al, to the adapter, so as to provide accurate tracking and continuously calibrating the position, velocity, and acceleration of the nozzle, both relative to itself and other nozzles in the system (Ayer et al, paragraph [0003]).
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The combination would be capable of performing the claimed function, as Keim is directed to a spray nozzle for die spraying devices (abstract), spraying of lubricant (col 8 lines 20-40), where the orientation of spray elements can be varied (col 8 lines 40-45), and that Ayer et al teaches an inertial measurement unit comprising three gyroscopes (paragraph [0085]) that  determines the position and orientation of the nozzle with reference to the physical dimensions of the nozzle and a point on the nozzle (paragraph [0082]).

Regarding claim 2, the combination teaches the inertial measurement unit is a part of an electronics package (Ayer et al, paragraph [0085], IMU package) further comprising a memory unit (Ayer et al, paragraph [0093], memory) for recording measured spray nozzle orientation (functional limitation).

Regarding claim 6, the combination teaches the inertial measurement unit is a part of an electronics package (Ayer et al, paragraph [0085], IMU package) further comprising a camera (Ayer et al, paragraph [0087], camera) for determining an identification code of a spray nozzle (functional limitation).



Regarding claim 13, the combination teaches wherein the adaptor (Keim et al, fig 14, adapter unit 785) has a recess (Keim et al, fig 14, tubular neck 785d designed for accommodating the nozzle tip 774, also see the interior of cap nut 785e as being a recess) configured to receive the spray nozzle such that the device is fixed in a predetermined position relative to the nozzle (Keim et al, fig 14, col 22 lines 20-45, tubular neck designed for accommodating the nozzle tip, cap nut for fixing the nozzle tip).

Regarding claim 14, the combination teaches wherein the adaptor (Keim et al, fig 14, adapter unit 785) includes an indexing feature (Keim et al, fig 14, col 22 lines 20-45, the opening of the cap nut or of the tubular neck, which receives the nozzle tip, can be considered an indexing feature) to fix the device in a predetermined angular orientation relative to the nozzle (Keim et al, fig 14, col 22 lines 20-45, cap nut for fixing the nozzle tip).

Claims 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keim et al as modified by Ayer et al as applied to claims 1 and 2 above, and further in view of Sanchez et al (US 2015/0362331).
Regarding claim 3, the combination teaches the inertial measurement unit is part of an electronics package (Ayer et al, paragraph [0085], IMU package), but is quiet to a display device for displaying measured spray nozzle orientation (claim 3), a radio transmitter for communication between 
Sanchez et al teaches a system for recording and transmitting data (abstract).  One exemplary embodiment of a sensor for use in recording and transmitting data is an inertial measurement unit (paragraph [0061]).  The IMU can be used in conjunction with a variety of objects (paragraph [0089]), and can include an adaptor or sleeve to integrate the sensor with the object (paragraph [0089-0090]).  A PCB includes a variety of components used to operate the sensor (paragraph [0067]), including but not limited to, an accelerometer, gyroscope, magnetometer, microcontroller, Bluetooth Low Energy radio component (radio transmitter), switch, LED diodes (display).  A control application associated with the sensor can be used to control whether the sensor is ON/OFF (paragraph [0078]).  Data detected by the sensors can be sent to a smart device, transmitted in real time, or collected and stored until a desired optimal time for data transmission (paragraph [0057]).
In view of the teachings of Sanchez, it would have been obvious to one of ordinary skill in the art, to include with the inertial measuring unit of Ayer et al, a PCB further including a bluetooth low energy radio component for transmitting data, a switch for controlling on/off, and LED diodes for displaying different modes or status of the device.
Note that the limitations of “for displaying measured spray nozzle orientation,” “for communication between the memory unit and an external device,” and “that is automatically activated when the device is properly registered with a spray nozzle to record the spray nozzle orientation” are intended use limitation.  See MPEP 2114(I) and (II), where "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keim et al as modified by Ayer et al as applied to claim 2 above, and further in view of Pettersson et al (US 2012/0219699).
Regarding claim 4, the combination teaches the inertial measurement unit is part of an electronics package (Ayer et al, paragraph [0085], IMU package), but is quiet to a communication port for retrieval of data from the memory unit.
Pettersson teaches a surface spattering device including a nozzle control mechanism (abstract).  The spattering device can also comprise an inertial measuring unit which can determine a subset of position, speed, acceleration and attitude in 3-D space (paragraph [0092]).  The computation means may be a microcontroller (paragraph [0132]) with storage means that may be installed memory means, or a slot for receiving a memory-card or USB-stick (paragraph [0036]), or wired or wireless network storage.
It would have been obvious to one of ordinary skill in the art, to include to the controller of the combination, a communication port, such as a slot for receiving a memory card or USB stick, for storage and retrieval of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735